PER CURIAM.
Susan Magni challenges the order of the trial court denying her motion to compel the Department of Corrections to run her sentences coterminously. Appellant was sentenced to one year and one day in prison in two different trial court cases; the written sentences reflect that they are to be served concurrently and are to be coterminous. In her motion, she alleges that the Department of Corrections has refused to implement the coterminous provision of the sentences. We affirm the denial of the motion. Appellant’s relief is properly sought through administrative proceedings and, if necessary, by filing a petition for writ of mandamus naming the Department of Corrections as respondent. See Pearson v. Moore, 767 So.2d 1235 (Fla. 1st DCA 2000). We do not, at this time, rule upon the merits of appellant’s claim.
ALTENBERND, A.C.J., and NORTHCUTT, J., and DANAHY, PAUL W., (Senior) Judge, Concur.